Citation Nr: 1114437	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-17 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to service connection for multiple myeloma, chronic renal failure, and prostate specific antigen (PSA) for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Rick D. Little, Bill Smith Homeless Veterans Project


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to October 1975.  He died in August 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the above claims.  


FINDINGS OF FACT

1.  The Veteran died in August 2006.  The death certificate lists his immediate cause of death as blunt force injuries.  The Veteran was not service connected for any disabilities during his life time.

2.  There is no evidence of record showing that the cause of the Veteran's death had its onset during active service or is related to any in-service disease or injury, to include exposure to herbicides.

3.  At the time of his death, claims for service connection for multiple myeloma, chronic renal failure, and PSA were pending before VA.

4.  The appellant's claim of entitlement to accrued benefits was received within one year of the Veteran's death.

5.  The evidence of record at the time of the Veteran's death does not demonstrate that multiple myeloma, chronic renal failure, and PSA had their onset during active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1116, 1310, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.312 (2010).

2.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

Dependency and Indemnity Compensation may be awarded to a surviving spouse upon the service-connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11. 

Generally, a veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

The Board has reviewed the record in its entirety and finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

The Veteran died in August 2006.  The death certificate lists the cause of death as blunt force injuries resulting from a head-on collision when the Veteran's vehicle was struck by another vehicle.  There is no evidence of record showing that his death was caused by any disease or injury related to service.  The emergency room report stated that the fire medic found the Veteran wedged between the dash and center console with facial trauma and chest instability and advanced cardiac life support did not result in any response.  On examination, there were areas of purpura on the right and left cheeks, abrasions to the chin and anterior neck, and deformity of the chest where left side rib fractures were palpated.  

During the Veteran's lifetime, he was not service connected for any disability and there is no evidence of record establishing that the cause of the Veteran's death is connected to service.  

The record shows that the Veteran suffered from multiple myeloma and chronic renal failure prior to his death, claimed as caused by exposure to Agent Orange and he had pending claims of service connection at his death.  Those contentions will be discussed in connection with the claim for accrued benefits.  The Veteran's unfortunate death was not caused by multiple myeloma, renal failure, or even PSA, but a motor vehicle accident completely unrelated to his service.  There is no evidence supporting a finding that any disease or injury related to the Veteran's service contributed in any way to his death from blunt force injuries.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the appellant's claim, and it must be denied.

II.  Accrued Benefits

The appellant is also seeking service connection for accrued benefit purposes for multiple myeloma, chronic renal failure, and PSA.  The appellant has argued that these disabilities were caused by the Veteran's military service, to include exposure to toxic chemicals.  In his claim, the Veteran had argued that the claimed conditions were due to exposure to Agent Orange in service.  

Accrued benefits are benefits to which a Veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

The substance of the survivor's claim is purely derivative from any benefit to which the Veteran might have been entitled at his death; that is, the survivor cannot receive any such attributed benefit that the Veteran could not have received upon proper application therefore.  Zevalkink v. Brown, 6 Vet. App. 483, 489- 90 (1994).

In considering the appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the claims file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.  Hayes v. Brown, 4 Vet. App. 353 (1993).

The Veteran died in August 2006.  At the time of his death, claims for service connection for multiple myeloma, chronic renal failure, and PSA were pending.  The appellant, the Veteran's surviving spouse, filed a claim of entitlement to accrued benefits was received in February 2007.  As the appellant has standing to file a claim for accrued benefits, the Veteran had a claim pending at the time of death, and the claim for accrued benefits was filed within one year of the Veteran's death, the only issue is whether the Veteran would have prevailed on the claim if he had not died. 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Regarding the claim for service connection for PSA, the Board finds that the competent medical evidence of record at the time of the Veteran's death does not demonstrate that the Veteran suffered from a diagnosed disability associated with PSA.  The evidence of record shows that the Veteran was found to have elevated PSA in June 2005; however, no disability was diagnosed prior to his death relating to the elevated PSA.  A diagnosed disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  Further, there is no evidence that the Veteran had any disability relating to an elevated PSA at any time from when he first filed his claim for service connection in January 2005.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, in the absence of evidence of a current disability, the preponderance of evidence is against service connection for PSA and the claim is denied for accrued benefit purposes.  38 U.S.C.A. § 5107(b).

Evidence of record at the time of the Veteran's death also included post-service medical treatment records showing that the Veteran had been diagnosed as having multiple myeloma and renal failure.  Therefore, the first requirement for service connection for these claims, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

For veterans who served in Vietnam, service connection on a presumptive Agent Orange basis is available for multiple myeloma under current law.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 3.309(e).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Peake, 525 F.3d 1168, 1187-94 (Fed. Cir. 2008).  

However, this presumption is not available to the Veteran as he did not serve in Vietnam.  The Veteran's DD-214 shows that he had active service from January 1968 to October 1975, but the National Personnel Records Commission (NPRC) found that there was no evidence to substantiate that the Veteran had in-country service in Vietnam.  Therefore, service connection on the basis of presumed exposure to herbicides is not warranted.

The medical evidence shows that the Veteran was not diagnosed with multiple myeloma and renal failure until about 29 years following service.  The time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The record contains a statement from the Veteran's private physician dated in July 2006 stating that "[t]here is supported evidence documenting the linkage of exposure to chemical agents...that [the Veteran] was frequently exposed to" while in service.  The physician went on to state that the Veteran's contact with those chemical agents may have contributed in causing his multiple myeloma and renal failure.  The opinion is unclear as to what any documented exposure is linked to; however, even assuming that the there was evidence that the Veteran was in fact exposed to the chemical agents considered by the physician and the purported linkage is between the exposure and the Veteran's medical condition, the Board finds that opinion is speculative and cannot support the claim.  A medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In addition, the evidence at the time of the Veteran's death fails to show any competent medical evidence of record that the Veteran's multiple myeloma and renal failure had their onset during active service or is related to any in-service disease or injury.  

Also of record is a May 2008 VA opinion addressing the question, however, as that opinion was not obtained until after the Veteran's death, it may not be considered herein.  Hayes, 4 Vet App. at 360. 

There is no competent medical evidence of record at the time of the Veteran's death showing that the Veteran's multiple myeloma and renal failure had their onset during active service or are related to any in-service disease or injury.  Private and VA medical treatment records make no mention of any link between these conditions and service.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the appellant's claim, and it must be denied.

III.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

The RO provided the appellant pre-adjudication notice by a letter dated February 2008.  

Because service connection was not in effect for any disabilities suffered by the Veteran, properly tailored notice need not have included the items listed in (1) and (2) above.  Thus, the notice was sufficient with regard to Hupp.  The notice informed the appellant that the evidence needed to show that the Veteran died from a service-related injury or disease; notice that encompasses, in layperson's terms, the requirements for substantiating a claim that the veteran died of a condition that warranted service connection.  

VA has obtained service treatment records, and assisted the appellant in obtaining evidence.  The RO did obtain a medical opinion regarding the cause of the Veteran's death because there is no competent evidence of record indicating that the Veteran's death may be associated with his active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to service connection for accrued benefits purposes is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


